Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Hafnium chloride, HfCl4 and trisneopentylaluminum in the reply filed on 3/19/2021 is acknowledged.  Claims 1-5, 7-11 read on the instant election.  Claims 6 and 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170096345 by Shero et al. taken collectively with US Patent Application Publication 20170016113 by Thompson.

The examiner maintains the position set forth above and notes that Shero discloses tritertbutyl aluminum (TTBA) and also Shero discloses “films deposited using aluminum reactants that do not comprises beta hydrogen can have improved properties.”  Shero discloses that TTBA is susceptible to isomerization (0022, 0023) to deposit a transition metal carbide layer.  
While the Shero discloses such precursors do not include beta hydrogen, the examiner notes the applicant’s own disclosure indicates that such precursors deviate from the instant precursor (comparative example).  Therefore, while not specifically requirement, for the sake of compact prosecution, the examiner cites here Thompson.  Here, Thompson, also discloses vapor depositing of a transition metal comprising film using a transition metal precursor (0021) and discloses reacting the transition metal precursor with an aluminum comprising precursor as a reductant including those that do not have beta hydrogen groups (0011).  Thompson discloses an aluminum alkyl metal precursor that does not have beta hydrogen because such are less likely to decompose or 
Claim 2-5 and 7:  Shero discloses Hf and chloride as claimed (0062-0063) and therefore makes obvious using these components in the transition metal precursor.  n is zero and thus meets the requirement of claim 7.  As for using HfCl4, Shero discloses TiCl4 and using altneratively Hf 
Claims 8-9:  Shero discloses the sequential or simultaneous exposing (0058).
Claim 10:  See above with respect to Thompson.
Claim 11:  Repeating would have been obvious per 0058 and the repeated nature of the 0060 regarding cycles, i.e. multiple Ms as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 20110263115 by Ganguli et al. discloses an Hf carbide layer deposited using HfCl4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718